       Case 4:20-cv-02104 Document 25-1 Filed on 07/17/20 in TXSD Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT FOR THE
               SOUTHERN DISTRICT OF TEXAS - H OUSTON DIVISION

  STEVEN F. HOTZE, MD., et al                    §
      Plaintiffs,                                §
                                                 §
  v.                                             §
                                                 §
  GREG ABBOTT, in his official                   §   CIVIL ACTION NO. 4:20-cv-02104
  capacity as Governor of Texas, et al.,         §
         Defendants.                             §


                        ORDER GRANTING
       PARTIES-IN-INTEREST REPUBLICAN PARTY OF TEXAS AND
        JAMES DICKEY’S MOTION TO APPEAR TELEPHONICALLY

        The Court, having considered the Parties-In-Interest Republican Party of Texas

and James Dickey’s Motion to Appear Telephonically, filed July 17, 2020, seeking to

appear telephonically at the July 17, 2020 hearing, finds that good cause exists to

grant the relief requested. Thus, the Court hereby GRANTS the Motion to Appear

Telephonically.

         IT IS THEREFORE ORDERED that counsel for the Republican Party of

 Texas and James Dickey may appear by telephonically is GRANTED.



 SIGNED on this the                day of                   , 2020.



                                        HONORABLE LYNN N HUGHES
                                        UNITED STATES DISTRICT JUDGE




4:20-cv-02104, Hotze, et al. v. Abbott, et al.
